Exhibit 10.2

 

Family Dollar Stores, Inc. (the “Company”)

Policy Regarding Tax Adjustments for Certain Severance Benefits

 

1.             Background.  Certain senior officers of the Company (the
“Employees”) have entered into Employment Agreements or Severance Agreements
with the Company (the “Agreements”).  These Agreements provide for certain
severance payments and benefits in case of a qualifying termination following a
change in control of the Company.  In addition, under the Company’s 2006
Incentive Plan (the “Plan”), the vesting of certain equity compensation awards
of the Employees may be accelerated in case of a qualifying termination of
employment following a change in control.  The purpose of this Policy is to
describe the circumstances in which the severance payments or benefits under the
Agreements and the Plan may be cut back in order to prevent the application of
certain excise taxes under federal income tax rules related to severance
payments or benefits that are contingent upon a change in control.

 

2.             Adjustments to Payments.  Notwithstanding anything in an
Agreement or the Plan to the contrary, in the event it shall be determined that
any payment or distribution of any type to an Employee, pursuant to the
Employee’s Agreement or the Plan, including accelerated vesting, to or for the
benefit of the Employee, by the Company or any Person (as the term “person” is
used for purposes of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended) who acquires ownership or effective control of the Company or
ownership of a substantial portion of the Company’s assets (within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations thereunder) or any Affiliate of such Person, whether paid or
payable or distributed or distributable pursuant to the terms of the Employee’s
Agreement, the Plan, or otherwise (the “Payments”), is or will be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are collectively referred to as the “Excise Tax”), the Payments shall
be reduced (but not below zero) if and to the extent that such reduction would
result in the Employee retaining a larger amount, on an after-tax basis (taking
into account federal, state and local income taxes and the imposition of the
Excise Tax), than if the Employee received all of the Payments.  The Company
shall reduce or eliminate the Payments, by first reducing or eliminating the
portion of the Payments which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the determination.
 All determinations concerning the application of this Policy shall be made by a
nationally recognized firm of independent accountants or any nationally
recognized financial planning and benefits consulting company, selected by the
Company and reasonably satisfactory to the Employee, whose determination shall
be conclusive and binding on all parties. The fees and expenses of such
accountants shall be borne by the Company.  The Company shall hold in confidence
and not disclose, without the Employee’s prior written consent, any information
with regard to the Employee’s tax position which the Company obtains pursuant to
this Policy.

 

3.             Employee Consent.  The  Company shall obtain the consent of each
Employee to the application of this Policy to the Employee’s Agreement and
awards under the Plan.

 

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the Company has adopted this Policy as of
November 18, 2008.

 

 

 

Family Dollar Stores, Inc.

 

 

 

 

 

By:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Family Dollar Stores, Inc. (the “Company”)

Policy Regarding Tax Adjustments for Certain Severance Benefits

 

Employee Consent

 

The undersigned Employee hereby consents and agrees to the application to
Employee of the Company’s Policy Regarding Tax Adjustments for Certain Severance
Benefits (a copy of which has been previously furnished), including without
limitation to any severance payments or benefits that may be applicable under
Employee’s “Agreement” or the “Plan” (as such terms are defined in the Policy). 
Employee further agrees that in the event of any material amendment to the
Internal Revenue Code, the Policy may be further amended by the Company,
provided such amendment does not materially reduce the payments to the Employee
pursuant to the Agreement and/or the Plan, as modified by this Policy.

 

 

 

Employee

 

 

 

 

 

Printed Name:

 

 

Date:

 

 

--------------------------------------------------------------------------------